DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 4,848,012).
In re claim 1, Zimmerman teaches a stabilizer system (50) in a work machine (10) having a frame (12) and a tool system (30) carried by the frame, the stabilizer system comprising: a stabilizer pad (62/55/70) comprising: a main body (62) with a surface (bottom edge of 55 on fig. 6-7) thereof oriented for engagement with a surface on which work machine is operated; and a movable body (70) connected to the main body and movable between a first position (fig. 6-7 – plain lines) between the surface on which work machine is operated and the main body and a second position (fig. 6/7 – dotted lines) not interfering with the main body and contacting the surface on which the work machine is operated, and a stabilizer arm (54) extending an adjustable distance (fig. 5) from the frame, the stabilizer arm connected to the stabilizer pad for engaging the surface on which work machine is operated (fig. 6-7).

In re claim 5, Zimmerman teaches a second movable body (fig. 5 -70) is connected to the main body, the second movable body also being movable between a first position between the surface on which work machine is operated and the main body and a second position not interfering with the main body and contacting the surface on which work machine is operated (fig. 5-7). 
	In re claim 7, Zimmerman teaches first and second locks securing the first and second movable bodies in selected positions thereof (fig. 5, 6 with pins 77). 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagsdin (US 5,957,496).
In re claim 1, Lagsdin discloses a stabilizer pad comprising: a main body (bracket which holds resilient pad 40) with a surface thereof oriented for engagement with a surface on which work machine is operated (fig. 13); and a movable body (122a,b, 124, 126) connected to the main body and movable between a first position (fig. 11) between the surface on which work machine is operated and the main body and a second position (fig. 13) not interfering with the main body and contacting the surface on which the work machine is operated, and a stabilizer arm (15) extending an adjustable distance from the frame (it’s a hydraulic piston), the stabilizer arm connected to the stabilizer pad for engaging the surface on which work machine is operated (abstract). 
In re claim 2, Lagsdin teaches at least one of the main body and the movable body comprises a replaceable resilient insert (40). 
Allowable Subject Matter
Claims 3, 6, 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EREZ GURARI/Primary Examiner, Art Unit 3618